Exhibit 10.4
Great Plains Energy Incorporated
Kansas City Power & Light Company
KCP&L Greater Missouri Operations Company


Annual Incentive Plan
Amended effective as of January 1, 2011




Objective


The Great Plains Energy, Kansas City Power & Light Company (KCP&L), and Greater
Missouri Operations Company (GMO) Annual Incentive Plan (“Plan”) is designed to
motivate and reward senior management to achieve specific key financial and
business goals and to also reward individual performance.  By providing
market-competitive target awards, the Plan supports the attraction and retention
of senior executive talent critical to achieving Great Plains Energy’s strategic
business objectives.


Eligible participants shall be those officers of Great Plains Energy, KCP&L
and/or GMO (“participants”), as approved by the Compensation and Development
Committee (“Committee”) of the Board of Directors.


Awards


Awards are recommended by the Committee and approved by the independent members
of the Board of Directors and set as a percentage of the participant’s base
salary.  Percentages will vary based on level of responsibility, market data and
internal comparisons.


Plan Year and Incentive Objectives


The fiscal year (“Plan Year”) of the Plan will be the fiscal year beginning on
January 1 and ending on December 31.  Within the first 90 days of the Plan Year,
the Committee will recommend for approval by the independent members of the
Board of Directors specific annual objectives and performance levels that are
applicable to each participant.  The amount of an individual participant’s award
will be determined based on performance against the specific objectives and
performance levels approved by the independent members of the Board of
Directors.  Objectives and performance levels for each Plan Year will be fixed
for the Plan Year and will be changed only upon the approval of the independent
members of the Board of Directors.  Each participant will be provided a copy of
the applicable objectives and performance levels within the first 90 days of the
year, which will also be attached as an appendix to this document.


Payment of Awards


Earned awards will be payable to each participant after the completion of the
Plan Year, following the determination of the Committee of the extent to which
the relevant objectives were achieved and of the date on which payment will be
made.  The awards will be paid, in the sole discretion of the Committee, in
cash, Company stock, or a combination of cash and stock, except to the extent
receipt of payment is properly deferred under the Deferred Compensation Plan.

 
 

--------------------------------------------------------------------------------

 

An award for a person who becomes a participant during a Plan Year will be
prorated unless otherwise determined by the Committee.  A participant who
retires during a Plan Year will receive a prorated award unless otherwise
determined by the Committee.  Prorated awards will be payable in the event of
death or disability of the employee.  Proration shall be calculated using the
number of months elapsed in the year prior to the event, based on the following
conventions: if the event occurs between the first and fifteenth day of a month,
it shall be deemed to have occurred on the first of the month; and if the event
occurs subsequent to the fifteenth day of a month, it shall be deemed to have
occurred on the first day of the following month.  A participant who terminates
employment with the Company prior to the date awards are paid shall forfeit all
awards unless otherwise determined by the Committee in its sole discretion.


The Company may deduct from the cash portion of the award all applicable
withholding and other taxes applicable to the entire award. No Company common
stock will be paid under an award until the participant (or the participant’s
successor) has paid to the Company the amount that must be withheld under
federal, state and local income and employment tax laws or the participant and
the Company have made satisfactory provision for the payment of such taxes. As
an alternative to making a cash payment to satisfy the applicable withholding
taxes, the participant or the participant’s successor may elect to have the
Company retain that number of shares (valued at their Fair Market Value, as that
term is defined in the Company’s Long-Term Incentive Plan, as may be amended or
restated) that would satisfy the applicable withholding taxes, subject to the
Committee’s continuing authority to require cash payment notwithstanding
participant’s election.


To the extent the participant elects to have shares withheld to cover the
applicable minimum withholding requirements, the participant must complete a
withholding election on the form provided by the Corporate Secretary of the
Company and return it to the designated person set forth on the form no later
than the date specified thereon (which shall in no event be more than sixty days
from the grant date of the award).  The participant may elect on such form to
deliver additional shares for withholding above the minimum required withholding
rate, but not to exceed the participant’s individual marginal tax rate.  To the
extent no withholding election is made before the date specified, the
participant is required to pay the Company the amount of federal, state and
local income and employment tax withholdings by cash or check at the time the
participant recognizes income with respect to such shares, or must make other
arrangements satisfactory to the Company to satisfy the tax withholding
obligations after which the Company will release or deliver, as applicable, to
the participant the full number of shares.


The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives. The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions.  The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate
measurement.  The Company will, however, not seek reimbursement with respect to
any awards paid more than three years prior to such restatement or the discovery
of inaccurate measurements, as applicable.

 
 

--------------------------------------------------------------------------------

 

Administration


The Committee has the full power and authority to interpret the provisions of
the Plan.  The independent members of the Board of Directors have the exclusive
right to terminate, modify, change, or alter the plan at any time.




Adopted by the independent members of
the Board of Directors on February 8, 2011




By:______________________________
Robert H. West, Lead Director
 
 

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
 
2011 Annual Incentive Plan - Officers
 
 
 
 
 
Objectives
 
Weighting
 
2009
Actual
 
2010
Target
 
2010
Actual
 
 Threshold
 
Target
 
Stretch
 
Superior
40% of Payout
Financial Objectives
                                                                 
1a.  Non-fuel O&M
10%
$586.8M
 
$607.8M
 
$627.4M
   
1b. Base Capital Expense
10%
$246.6M
 
$273.1M
 
$289.8M
   
1c. Earnings Per Share
20%
$1.14
$1.32
$1.53
 $1.40
$1.47
$1.54
$1.60
40% of Payout
Key Business Objectives
2. SAIDI  (system-wide reliability in minutes) 1
10%
90.61
90.95
91.62
 107.0
90.95
86.0
84.0
3. % Equivalent Availability - coal & nuclear (plant  performance)
10%
79.8%2
85.2%2
85.0%2
 80.6%
83.3%
84.1%
85.0%
4. OSHA Incident Rate
10%
2.90
2.80
2.99
 2.49
1.99
1.69
1.49
5. JD Power Customer Satisfaction Index - residential customer satisfaction
10%
Bottom Half
Tier 1
Top 1/2
Tier 2
Bottom Half
Tier 1
 Bottom 1/2
Tier 2
Top 1/2
Tier 2
Bottom 1/2
Tier 1
Top 1/2
Tier 1
20% of Payout
Individual Performance
6. Individual Performance
20%
N/A
N/A
N/A
 Discretionary
Discretionary
Discretionary
Discretionary
                         
 
As of the date of this filing Great Plains Energy Incorporated has not provided
earnings or other guidance for 2011 or future periods.
                           
1Beginning in 2010, uses IEEE Methodology; prior years have been restated.
       
2Excludes Iatan 2.
             
Note: No incentive payment will be made for the 2011 financial objectives, if
any of the Companies lose their investment grade rating
                2/8/2011  